Citation Nr: 0320548	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).







ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk




REMAND 

The veteran served on active duty from August 1969 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In April 2002, the veteran was given the opportunity to 
appoint a new representative, but he has not.  Therefore the 
Board is proceeding on the basis that the veteran is 
representing himself. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, was enacted that modified VA's duty 
to notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, further procedural 
development is needed.  Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  

In order to comply with the changes in the law by statutory 
amendment and by judicial precedent, ensuring due process of 
law, the case is remanded for the following action:  

1.  Ensure compliance with the duty to notify 
and the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A.  
The notice should include the type of evidence, 
not previously submitted, to substantiate the 
claim.  In this case, evidence corroborating 
the in-service stressors, including the 
specific dates and locations.  Also, notify the 
veteran that VA will obtain records of Federal 
agencies, including the service department and 
VA records, the veteran identifies; and that he 
is responsible for identifying and submitting 
records from State or local governments, 
private health-care providers, current or 
former employers and other non-Federal 
governmental sources, unless he signs a 
release, which would authorize VA to obtain 
them. 

2.  After the above development is completed, 
review the record, including any additional 
evidence received, and adjudicate the claim.  
If the benefit sought is denied, the veteran 
should be furnished a supplemental statement of 
the case, summarizing the evidence and the law, 
not previously covered in the statement of the 
case or the last supplemental statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




